 1                                                        United States District Judge Thomas S. Zilly

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
     FREDERICK MAY,                        )
 9                                         ) CASE NO. 2:18-cv-799
                    Plaintiff,             )
10                                         )
              vs.                          ) ORDER FOR EAJA FEES AND COSTS
11                                         )
12   COMMISSIONER OF SOCIAL SECURITY,      )
                                           )
13                  Defendant.             )
                                           )
14

15          The parties’ stipulated motion, docket no. 13, is GRANTED, and it is hereby ORDERED
16
     that attorney fees in the total amount of $1,605.93 pursuant to the Equal Access to Justice Act,
17
     28 U.S.C. § 2412(d), subject to any offset as described in Astrue v. Ratliff, 560 U.S. 586 (2010),
18
     and costs in the amount of $400.00 (for the court filing fee) pursuant to 28 U.S.C. § 1920 and
19

20   31 U.S.C. § 1304(a), are AWARDED to Plaintiff.

21          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees and costs are

22   not subject to any offset allowed under the Department of the Treasury’s Offset Program, then
23   the check for EAJA fees and costs shall be made payable to Plaintiff’s attorney, Amy Gilbrough.
24

25

                                                                    Douglas Drachler McKee & Gilbrough, LLP
                                                                    1904 Third Avenue Suite 1030
     ORDER FOR EAJA FEES AND COSTS                                  Seattle, WA 98101
     [No. 2:18-cv-799] - 1                                          (206) 623-0900
 1          Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be

 2   mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,
 3
     Washington 98101.
 4
     Dated this 26th day of February, 2019.
 5

 6

 7
                                                        A
                                                        Thomas S. Zilly
 8                                                      United States District Judge

 9

10
     Presented by:
11

12   S/AMY M. GILBROUGH____________
     AMY M. GILBROUGH
13   Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Douglas Drachler McKee & Gilbrough, LLP
                                                                  1904 Third Avenue Suite 1030
     ORDER FOR EAJA FEES AND COSTS                                Seattle, WA 98101
     [No. 2:18-cv-799] - 2                                        (206) 623-0900
